Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 12/31/2020 claimed priority of data 7/26/18.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 4-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ja-Goum Koo (“Koo”), U.S. Patent Publication No. 2016/0352101.
Regarding Claims 1 and 17, Koo teaches a system (505) for power management of an electronic device (500), the electronic device including the system and being electrically connectable to an external device [Para: 0054 and Fig-2(via 410a, 420a etc.)], the system comprising:

a plurality of power ports, wherein each power port is configured to sink or source electrical power [Para: 0054(“first USB input/output port 502 and second USB input/output port 503 … enable bidirectional … power input/output with the electronic device 500”)];
a programmable power multiplexor electrically connected between the plurality of power ports and the system microcontroller [Fig-3(510)], wherein the power multiplexor is configured to:
monitor a voltage received at each of the plurality of power ports [Para: 0076(“power controller 505 may detect whether there are input powers input to each of the power conversion units through … port 502 … port 503” as controller 505 transfer Vio_monitor signal to 510)];
determine one of the plurality of power ports according to the voltage at the power port and one or more predetermined criteria [Para: 0078(“controller 510 may determine whether a voltage of each of the input power converted into a specific voltage according to the conversion condition”)]; and
supply power from the determined power port to the system microcontroller [Para: 0075(controller 510 may control the power controller 505 to … transfer the summed input powers to a target device”)]; and

wherein each bi-directional load switch is configurable to allow electrical power to flow through the bi-directional load switch in one of a first direction or a second direction [Para: 0094 (“controller 510 may control a switch 502-4 to allow the input power to be transferred to the input power conversion unit 502-1 … transferred to the … output port 502”) and 0096];
	wherein the bi-directional voltage convertor is configured to convert a first voltage supplied by the at least one electrically connected bi-directional load switch to a second voltage and to supply power at the second voltage to the electronic device or to the external device through at least one of the power ports via the associated bi-directional load switch [Para: 0075(“controller 510 may control the power controller 505 to convert voltage of input powers, which are input through the DC power port 501, the first USB input/output port 502, and the second USB input/output port 503, through each of the power conversion units, sum input powers output from each of the power conversion units, and transfer the summed input powers to a target device”)];

	wherein the programmable system microcontroller is configured to control the direction in which each bi-directional load switch allows power to flow and the second voltage of the bi-directional voltage convertor, such that the system sinks or sources power at each of the plurality of power ports according to the programming of the system microcontroller [Para: 
Regarding Claim 2,  Koo teaches further comprising a power monitor electrically connected to the system microcontroller and configured to monitor and log information indicative of power, current or voltage values in the system [Para: 0065(“transfer output power to each of the power conversion units 501a, 502a, 503a, and 504a when the power is output” to their respective components via conversion unit 509 in fig-3) and 0076].
Regarding Claims 4 and 18, Koo teaches wherein the plurality of power ports includes a power port configured to supply to or receive power from at least one rechargeable battery [Fig-2(ports 502-504 can receive power from battery 506”)].
Regarding Claims 5 and 19, Koo teaches wherein the voltage convertor (508) is further configured to convert electrical power received from one of the plurality of bi-directional load switches to a charging voltage for recharging the rechargeable battery [Para: 0072].
Regarding Claim 6, Koo teaches wherein the plurality of power ports includes a power port configured to supply power to or receive power from a USB connector [Fig-2(via 504)].
Regarding Claim 7, Koo teaches a USB power controller configured to transmit, through the USB connector (504) to the external device (530), information including host-guest information and voltage-current information of the system [Para: 0085 and 0098(a detailed output voltage level and current may be determined on the basis of a USB PD standard); Fig-2].
Regarding Claim 8, Koo teaches a communication module configured to communicate with at least one external device [0047(“communication interface 170 may set communication between, for example, the electronic device 101 and an external device”), 0054].
Regarding Claim 9, Koo teaches a user processor, configured to communicate with the system microprocessor and execute user applications, wherein the system microprocessor operates in a slave mode with the user processor [Para: 0039(“processor 120 may carry out operations or data processing relating to control and/or communication of at least one other element of the management device 101”)]. 
Regarding Claim 10, Koo teaches wherein the system (505) is electrically connectable with a second system (430) through one of the power ports [Fig-2via port 504)].
Regarding Claim 11, Koo teaches wherein the power multiplexor is further configured to convert electrical power received from the determined power input to a predetermined output voltage based on the programming of the power multiplexor and supply the converted electrical power to the system microcontroller at the predetermined output voltage [Para: 0075(“controller 510 may control the power controller 505 to convert voltage of input powers”  to provide the converted power to battery 506 as described in para: 0073; Fig-3].
Regarding Claim 15, Koo teaches wherein the system microcontroller is programmable by the external device, and the system is further configured to communicate with the external device 
Regarding Claim 16, Koo teaches wherein the system is a system-on-module, SoM, and comprises electronic components arranged in a single module [Para: 0050, Fig-2-3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied claim 1 above and Robinson et al. (“Robinson”), U.S. Patent Application Publication No. 2014/0103720.
Regarding Claim 3, Koo teaches all the limitations of claim 3 as described rejecting claim 1 above. Koo does not disclose wherein the plurality of power ports includes a power port configured to supply or receive power wirelessly or supply power to or receive power from a renewable power source.
In the same field of endeavor (e.g., portable power manager configured with a plurality of device ports suitable for simultaneous electrical interconnection with other devices), Robinson teaches wherein a power ports includes a power port configured to supply or receive power 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Koo’s teachings of  plurality of power ports includes a power port configured to supply or receive power from a power source with  Robinson’s teachings of a power ports includes a power port configured to supply or receive power wirelessly or supply power to or receive power from a renewable power source for the purpose of avoiding an unexpected power interruption even when an power from outlet fails. 
Regarding Claim 13, Koo teaches wherein each bi- directional load switch (505-1,2) is further configured to: monitor current and voltage of power flow from or to the associated power port through the bi-directional load switch [Para: 0071]. 
Robinson teaches when the current or voltage are within a predetermined range, allow electrical power to flow through the bi- directional load switch in one of a first direction or a second direction [Para: 0163(“processing device (420) determines the usable device voltage and current ranges, configures a power channel to operate at a voltage and current that is within the desired ranges using the FETs (450, 480) and voltage converter (440)”)].
Regarding Claim 14, Robinson teaches wherein when the current or voltage are determined to be outside the predetermined range the bi-directional load switches are further configured to enter an isolated safe state and notify the system microprocessor [Para: 0163(when voltage sensor is in communication with the power manager data processing device and periodically communicates bus voltage to the data processing device)].
Regarding Claim 20, It does not teach or further define over the limitations recited in the rejected claims 1 and 3 above. Therefore, see the discussions herein above.

4.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied claim 1 above and Kadatskyy et al. (“Kadatskyy”), U.S. Patent No. US 6341076.
Regarding Claim 12, Koo teaches all the limitations of claim 12 as described rejecting claim 1 above. Koo does not disclose wherein the bi- directional load switches are further configured to operate in soft-start mode, wherein the bi- directional load switches switch on after a predetermined time period, such that an in-rush of power is prevented.
In the same field of endeavor (e.g., providing power through power converter with conductive source with electrical interconnection with other devices), Kadatskyy teaches load switch configured to operate in soft-start mode (by “soft-switching”), wherein the bi- directional load switches switch on after a predetermined time period, such that an in-rush of power is prevented [col-5 line: 30-37 and col-7 lines: 52-67  Fig-5f(see current-voltage ramp up slowly as the time progresses)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Koo’s teachings of plurality of power ports includes a power port configured to supply or receive power from a power source with Kadatskyy’s teachings of soft starter to open/close switch for the purpose of avoiding performance degradation due to a voltage drop from inrush current. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187